UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6776


JAMES STANLEY DAYE, a/k/a James A. Daye,

                    Petitioner - Appellant,

             v.

JOHN HERRING,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:17-cv-00385-FDW)


Submitted: November 29, 2018                                      Decided: February 7, 2019


Before GREGORY, Chief Judge, KING, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Stanley Daye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Stanley Daye seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 29, 2018. The

notice of appeal was filed, at the earliest, on June 19, 2018. See Houston v. Lack, 487

U.S. 266 (1988). Because Daye failed to file a timely notice of appeal or obtain an

extension or reopening of the appeal period, we deny leave to proceed in forma pauperis

and dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              2